Citation Nr: 0120711	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  96-44 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1. The propriety of the initial noncompensable rating for 
irritable bowel syndrome (IBS) prior to 31 December 1954.

2. The propriety of the initial 10% rating for IBS prior to 
18 October 1957.

3. The propriety of the initial noncompensable rating for IBS 
prior to 5 November 1990.

4. The propriety of the initial 10% rating for IBS on and 
after 5 November 1990.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.  
This appeal originally arose from a June 1946 rating action 
that denied service connection for a gastrointestinal (GI) 
disorder as a residual of amebic dysentery.  The veteran had 
not been contemporaneously notified of this determination and 
of his appellate rights, as a result of which the claim 
remained pending.  This appeal also originally arose from a 
December 1990 rating action that denied service connection 
for a GI disorder.

By decision of January 1992, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence and for due process development.  By decision 
of March 1994, the Board reopened the claim for service 
connection for a GI disorder following the submission of new 
and material evidence, and remanded this case to the RO for 
further development of the evidence and for due process 
development.  In May 1995, the Board referred this case for 
an advisory opinion from an independent medical expert.  By 
decision of July 1995, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

By decision of May 1996, the Board granted service connection 
for IBS as a residual of amebic dysentery.  Implementing the 
Board decision, the RO by rating action subsequently in May 
1996 established 5 November 1990 as the effective date of the 
grant of service connection, as well as assigned an initial 
10% disability rating from that date.  The veteran appeals 
the 10% rating from 1990 to the present time as inadequate.

By rating action of July 1996, the RO denied service 
connection for prostate cancer.  The veteran filed a Notice 
of Disagreement therewith subsequently in July 1996, and a 
Statement of the Case (SOC) was issued in August 1996.  At 
the January 1997 hearing on appeal before a hearing officer 
at the RO, as well as in a written statement dated in January 
1997, the veteran withdrew his appeal on the issue of service 
connection for prostate cancer.

By rating action of March 1999, the RO established 7 March 
1946 as the effective date of the grant of service connection 
for IBS, and assigned an initial noncompensable rating 
through 30 December 1954; an initial 10% rating from      31 
December 1954 to 17 October 1957; and an initial 
noncompensable rating from 18 October 1957 to 4 November 
1990.  The veteran appeals the noncompensable ratings from 
1946 to 1954 and from 1957 to 1990, and the 10% rating from 
1954 to 1957, as inadequate.

By decision of June 2000, the Board denied a compensable 
rating for IBS prior to 31 December 1954, a rating in excess 
of 10% for IBS prior to 18 October 1957, a compensable rating 
for IBS prior to 5 November 1990, and a rating in excess of 
10% for IBS on and after 5 November 1990.

This case is currently before the Board pursuant to a late 
February 2001 Order of the U.S. Court of Appeals for Veterans 
Claims (Court) that vacated the June 2000 Board decision with 
respect to each of the abovementioned 4 issues, and remanded 
those issues to the Board for action consistent with 
instructions contained in a mid-February 2001 Joint Motion 
for Remand (Joint Motion) of the appellant and the VA General 
Counsel.

The Board has recharacterized the issues on the title page of 
this decision to reflect compliance with the precedent 
decision of the Court in Fenderson v. West, 12 Vet. App. 119 
(1999). 


REMAND

As noted in the Joint Motion, there has been a significant 
change in the law during the pendency of this appeal.  On 9 
November 2000, the President of the U.S. signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligation of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. 6 November 
2000) (per curiam Order), that had held that the VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on and after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required pursuant to the VCAA, it would be prejudicial to the 
appellant if the Board was to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Therefore, for these 
reasons, and with due consideration of the specific June 2001 
written request therefor by the veteran's representative, the 
Board finds that this case must be remanded to the RO.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This case is REMANDED to the RO for 
the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
§§ 2 and 3 of the VCAA (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2. The RO should review the claims folder 
and ensure that all reasonable efforts 
have been made to obtain copies of all 
post-service records of VA, private, 
and other non-VA medical treatment and 
evaluation of the veteran for GI 
complaints and IBS that have been 
specified by the veteran in the record 
from 1946 to the present time.  Where 
appropriate, the RO should develop 
information regarding the current 
addresses of non-VA medical providers 
from years past, including 
ascertaining the successors in medical 
practice of providers who discontinued 
practice or are deceased and who might 
have custody of their medical records.  
Should additional development of the 
evidence be required, the veteran 
should be requested to sign and submit 
appropriate forms authorizing the 
release to the VA of all records from 
non-VA medical providers.  All RO 
letters requesting medical records, 
all records obtained, and all 
responses from the providers, 
including mail returned by the Post 
Office as undeliverable, should be 
associated with the claims folder.  

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, 
including all notification and 
development required by the VCAA.  If 
any development is incomplete, 
appropriate corrective action should 
be undertaken.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claims may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental SOC, and the case should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


